PER CURIAM.
This case came on to be heard upon the record and briefs and argument of counsel.
And it appearing that the referee’s finding of fact that the Roush lease had not been conveyed to the appellant company was confirmed by the District Court and should not be disturbed for anything less than a demonstration of plain mistake (Fruehauf Trailer Co. v. Bridge, 6 Cir., *41284 F.2d 660, 663; Bagley v. Rowley, 6 Cir., 127 F.2d 139, 140);
And it appearing that the record presents no evidence of any order of the bankruptcy court conveying to the appellant company any right, title or interest in the Roush lease, and hence the finding of fact is clearly correct:
It is ordered, adjudged and decreed that the order of the District Court dismissing the petition to review the order of the referee be, and it hereby is affirmed.